UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES POSTAL SERVICE,          
                 Plaintiff-Appellee,
                 v.
                                                  No. 02-1159
NATIONAL ASSOCIATION OF LETTER
CARRIERS, AFL-CIO,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                        (CA-01-1447-JFM)

                      Argued: September 25, 2002

                      Decided: November 5, 2002

    Before WILKINS, MICHAEL, and KING, Circuit Judges.



Reversed and remanded by unpublished per curiam opinion.


                             COUNSEL

COUNSEL: Peter Daniel DeChiara, COHEN, WEISS & SIMON,
L.L.P., New York, New York, for Appellant. Edward Himmelfarb,
Appellate Staff, Civil Division, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee. ON BRIEF: Robert
D. McCallum, Jr., Assistant Attorney General, Thomas M. DiBiagio,
United States Attorney, William Kanter, Appellate Staff, Civil Divi-
sion, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.
2    U.S. POSTAL SERVICE v. NATIONAL ASSOC.    OF   LETTER CARRIERS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   The National Association of Letter Carriers (NALC) appeals a
decision of the district court vacating an arbitral award in the NALC’s
favor. We reverse and remand.

                                   I.

  This appeal arises from a grievance alleging that a postal worker,
Alton R. Branson, was assaulted by his supervisor, Derek F. Hatten.
This grievance led to arbitration between the NALC, which is Bran-
son’s union, and the United States Postal Service (USPS).

   Two documents are relevant to this case. The first is the collective
bargaining agreement (CBA) between the USPS and the NALC. The
second is the Joint Statement on Violence and Behavior in the Work-
place (Joint Statement), which was issued in 1992 by the USPS and
several employee organizations (including the NALC) in response to
numerous acts of violence by postal workers. The Joint Statement
provides in pertinent part, "Those who do not treat others with dignity
and respect will not be rewarded or promoted. Those whose unaccept-
able behavior continues will be removed from their positions." J.A.
83. In 1996, an arbitrator decided that the Joint Statement "constitutes
a contractually enforceable agreement" between the USPS and the
NALC. Id. at 143.

   In the grievance underlying this appeal, the NALC alleged that
Hatten’s conduct violated the Joint Statement and that the USPS was
therefore contractually obligated to discipline him severely, prefera-
bly by discharging him from postal employment. The USPS coun-
tered that discharge would be an unduly severe remedy under the
circumstances. The arbitrator sided with the NALC and ordered the
USPS to "remove[] [Hatten] from the Postal Service." Id. at 104.
     U.S. POSTAL SERVICE v. NATIONAL ASSOC.   OF   LETTER CARRIERS   3
   The USPS then filed this action in the district court seeking to
vacate the arbitration award (the Award). The USPS argued that the
order to discharge Hatten was improper because Hatten was not a
party to the arbitration proceeding, and discharging Hatten pursuant
to the Award would therefore violate due process and the procedures
established by civil service statutes, see 5 U.S.C.A. § 7513 (West
1996) (enumerating procedural rights of civil servants facing dis-
missal); 39 U.S.C.A. § 1005(a)(1) (West 1980 & Supp. 2002)
(extending protections of civil service laws to postal workers). The
NALC counterclaimed for enforcement of the Award, and both sides
moved for summary judgment.

   The district court ruled in favor of the USPS without addressing the
parties’ arguments. Instead, the court held that the Joint Statement
precludes termination for a single act of violence and that dismissal
therefore was not a contractually authorized remedy for Hatten’s con-
duct.

                                  II.

   The NALC contends that the decision of the district court was
improper because it relied on a theory not presented to the arbitrator.
We agree. Prior to this appeal, the USPS never argued that the Joint
Statement precludes dismissal for a single act of violence. By failing
to raise this claim in arbitration, the USPS waived it. See Dist. 17,
United Mine Workers v. Island Creek Coal Co., 179 F.3d 133, 140
(4th Cir. 1999); see also Brook v. Peak Int’l, Ltd., 294 F.3d 668, 673-
74 (5th Cir. 2002) (finding waiver where question concerning compo-
sition of arbitration panel was raised sua sponte by district court).

   Although it does not concede that it waived the theory adopted by
the district court, the USPS relies more heavily on a different argu-
ment: that the Award is improper because it requires the discharge of
an employee who was not a party to the arbitration proceeding. But
this argument also was not raised in arbitration and thus is also
waived. The USPS urges that this argument is not waivable because
it is based on due process and the civil service statutes; thus, if
upheld, this argument would render the CBA and the Joint Statement
unenforceable on public policy grounds. Our precedent does not sup-
port this position, however. See Dist. 17, 179 F.3d at 140 (finding
4    U.S. POSTAL SERVICE v. NATIONAL ASSOC.     OF   LETTER CARRIERS
waiver of First Amendment claim not raised during arbitration); see
also AAOT Foreign Econ. Ass’n (VO) Technostroyexport v. Int’l Dev.
& Trade Servs., Inc., 139 F.3d 980, 981-82 (2d Cir. 1998) (holding
that party waived public policy challenge by failing to raise it during
arbitration). We therefore hold that the decision of the district court
may not be affirmed on the alternative reasoning offered by the
USPS.*

                                   III.

   For the foregoing reasons, we reverse the decision of the district
court. The case is remanded for further proceedings consistent with
this opinion.

                                          REVERSED AND REMANDED

  *Although the USPS has waived this public policy argument, Hatten
could still raise it in a challenge to his dismissal before the Merit Sys-
tems Protection Board. See Westbrook v. Dep’t of the Air Force, 77
M.S.P.R. 149, 154 (1997).